—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Eastchester, dated May 22, 2000, inter alia, revoking a building permit allowing the construction of a fence on property owned by the petitioner, the appeal is from an amended judgment of the Supreme Court, Westchester County (Barone, J.), entered August 28, 2000, which granted the petition, annulled the determination, and vacated the revocation of the petitioner’s building permit.
Ordered that the amended judgment is affirmed, without costs or disbursements.
Contrary to the appellants’ contentions, the Supreme Court correctly interpreted the relevant provisions of the Town Code of the Town of Eastchester and, upon doing so, properly granted the petition (see, Matter of Great Atl. & Pac. Tea Co. v Libert, 272 AD2d 472). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.